To vacate an injunction and strike cross-bill from files.
Order to show cause denied December 17, 1895.
Relator recovered judgment against the Farmers’ Fire Ins. Co., which was affirmed by the Supreme- Court in July, 1895. Relator afterwards commenced suit on the appeal bond. One Cartright, who was interested in the policy upon which judgment was recovered, filed a bill in chancery against relator for an accounting, making the insurance company a party defendant,, and obtained an order enjoining payment of the judgment to relator. The insurancé company filed an answer in the nature of a cross-bill and obtained an order restraining the collection of the judgment and the prosecution of the suit upon the appeal bond.